Citation Nr: 0408419	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-21 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating evaluation for 
bilateral dysmorphopsia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to December 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The veteran's claims folder 
was later transferred to the RO in Cleveland, Ohio.


REMAND

The Board has determined that additional development is 
necessary in the present case. 

The veteran was service-connected for bilateral dysmorphopsia 
in October 2001 and assigned a noncompensable disability 
rating.  He contends that his eye disorder is more disabling 
than currently evaluated and he has appealed for an increased 
(compensable) rating.

At his July 2003 personal hearing before the undersigned, the 
veteran asserted that his bilateral dysmorphopsia causes 
visual distortions, misperceptions, and problems with depth 
perception causing impairment when driving and working.  He 
currently works for the U.S. Post Office doing physical 
maintenance and stated that he has been reprimanded and been 
the subject of disciplinary actions due to impaired 
performance that was directly related to his eye disorder.  
In particular, he asserted that he has taken too long to 
finish projects and inaccurately completed projects due to 
his eye disorder.  He also indicated that he had to take one 
month off of work due to eye disorder stress.

The Board notes that the veteran has submitted some evidence 
of employment disciplinary actions.  However, it appears that 
additional evidence of work-related disciplinary actions may 
be outstanding.  Such evidence should be included in the 
claims folder.  In addition, the Board finds that an 
additional medical examination may be necessary.

Finally, the Board recognizes the statements made by the 
veteran's representative at the July 2003 personal hearing.  
In particular, the representative asserted that the veteran's 
bilateral eye disability should be assigned an extraschedular 
rating due to his social and industrial impairment as the 
schedular ratings for eye disorders address loss of visual 
acuity and visual field and as such, the veteran's disability 
picture is so unusual and exceptional that it is not 
contemplated by the regular schedular standards.  The Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Although the RO did provide 
citation to the provisions of 38 C.F.R. § 3.321(b)(1) 
concerning extraschedular ratings, it is not clear from the 
discussion whether the RO did, in fact, give consideration to 
this provision.  The Board does note that such specific 
argument regarding the applicability of such provision was 
essentially advanced at the hearing before the undersigned 
after the RO had completed its adjudicatory action.  
Accordingly, the Board concludes that a remand to the RO for 
consideration of referral of this issue to the Director of 
the VA Compensation and Pension Service is necessary to 
determine whether symptomatology associated with the 
veteran's bilateral dysmorphopsia present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request any and all information regarding 
employment actions that have been taken 
against him due to his service-connected 
bilateral dysmorphopsia. 

2.  The RO should then make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an eye 
examination to determine the degree of 
industrial impairment that may be due to 
the veteran's service-connected bilateral 
dysmorphopsia.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
specifically requested to comment on the 
severity of the veteran's industrial 
impairment that is directly related to 
his bilateral dysmorphopsia.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO determine 
whether to refer the issue of entitlement 
to an initial compensable evaluation for 
bilateral dysmorphopsia to the Director of 
the VA Compensation and Pension Service 
for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1). 

If the RO determines not to refer the 
issue, the issue should be readjudicated.  
If the determination remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




